                           United States District Court
                                     for the
                           Southern District of Florida

 Mary Ann Murphy and others,            )
 Plaintiffs,                            )
                                        )
 v.                                     ) Civil Action No. 19-21450-Civ-Scola
                                        )
 Carnival Corporation and others,       )
 Defendants.                            )
                   Order on Defendant’s Motion to Dismiss
       This matter is before the Court on Defendant Carnival Corporation’s
partial motion to dismiss the Plaintiff’s complaint. (ECF No. 14.) The Plaintiff has
filed a response (ECF No. 15) and the Defendant timely replied. (ECF No 16.)
Having considered the record, the parties submissions, and the applicable law,
the Court grants in part and denies in part the Defendant’s motion. (ECF No.
14.)
I.    Background
       The Plaintiff, Mary Ann Murphy, is the widow and personal representative
of the Estate of the deceased, Daniel Murphy. (Amended Complaint at ¶ 2, ECF
No. 6.) The Plaintiff is suing Carnival Corporation (“Carnival”) and the nurses
and doctors (the “Medical Defendants”) that treated the deceased during his trip
on Carnival’s ship. According to the Plaintiff’s complaint, the deceased was a
passenger on the Defendant’s vessel in May 2018. (Id. at ¶ 16.) On or about May
9-11, 2018, the deceased was taken to the ship’s medical center with complaints
of chest pain, discomfort, profuse sweating, chills, stomach ache, diarrhea,
lethargy, and weakness. (Id. at ¶ 17.) At the medical center, the Medical
Defendants examined and treated the deceased. According to the complaint, the
Defendants failed to properly address his low temperature, blood pressure, and
low pulse. (Id. at 18.) The electrocardiogram equipment used to measure his
heart function was not working properly or was not being operated correctly by
the Medical Defendants. (Id.) The Medical Defendants’ sent the deceased back
to his stateroom and he later suffered a fatal heart attack. According to the
Plaintiff, the Defendants’ failure to properly treat and diagnose the deceased led
directly to his death. (Id. at ¶ 19.)
II.   Legal Standard
      A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all allegations in the complaint as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a
short and plain statement of the claim showing that the pleader is entitled to
relief, a plaintiff must nevertheless articulate “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). Faced with a motion to dismiss, a court should therefore “1) eliminate
any allegations in the complaint that are merely legal conclusions; and 2) where
there are well-pleaded factual allegations, ‘assume their accuracy and then
determine whether they plausibly give rise to an entitlement to relief.’” Am. Dental
Ass’n. v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 662 (2009)). “Regardless of the alleged facts, a court may
dismiss a complaint on a dispositive issue of law.” Surgery Center of Viera, LLC
v. Southeastern Surveying and Mapping Corp., No. 17-cv-754-orl-40TBS, 2018
WL 922202, at *3 (M.D. Fla. Jan. 31, 2018) (citations and quotations omitted).
III.   Analysis
       A. Count I
        The Defendant first moves to dismiss Count I for negligent hiring and
retention. (ECF No. 14 at 5.) The Defendant argues that the Plaintiff has failed
to allege ultimate facts sufficient to support her claims that the Medical
Defendants were incompetent, and that Carnival was put on notice of the
harmful propensities of the Medical Defendants. (Id. at 5-6.)
        To state a claim for negligent hiring or retention, a plaintiff must allege
that “(1) the agent/employee/contractor was incompetent or unfit to perform the
work; (2) the employer knew or reasonably should have known of the particular
incompetence or unfitness; and (3) the incompetence or unfitness was a
proximate cause of the plaintiff's injury.” Witover v. Celebrity Cruises, Inc., 161
F. Supp. 3d 1139, 1148 (S.D. Fla. 2016) (Lenard, J.) (citations and quotations
omitted). To satisfy the second element of this claim, “a plaintiff must allege facts
showing that the employer was put on notice of the harmful propensities of the
agent/employee/contractor.” Id. (citations and quotations omitted). Negligent
hiring occurs when the employer knew or should have known of the employee’s
unfitness before the employee was hired. Id. The issue of liability “primarily
focuses upon the adequacy of the employer’s pre-employment investigation into
the employee’s background.” Id. Negligent retention occurs “after employment
begins, where the employer knows or should know of the employee’s unfitness
and fails to take further action such as investigating, discharge or reassignment.”
Id. (citations and quotations omitted).
        The Plaintiff alleges that the Medical Defendants lacked the proper
education, licenses, training, experience, and skills to work in emergency and
critical condition environments; to properly triage and prioritize treatment of
patients; to adequately diagnose and treat patients such as the deceased; and to
properly operate the medical equipment such as the electrocardiogram machine.
(ECF No. 6 at 10.) This is sufficient to satisfy the first element of a negligent
retention/hiring claim. See Witover v. Celebrity Cruises, Inc., 161 F. Supp. 3d at
1148 (holding that allegations that the tour operator’s practices and procedures
were unsafe was sufficient to satisfy the first element of negligent retention).
       With regard to the second element, Carnival’s knowledge, the complaint
states that Carnival “knew of the foregoing conditions rendering the Medical
Defendants unqualified and/or incompetent, or the conditions existed for a
sufficient length of time so that Carnival, in the exercise of reasonable care under
the circumstances, should have learned them.” (ECF No. 6 at ¶ 24.) According
to the Plaintiff, this knowledge should have been acquired through Carnival’s
background checks, investigating the employment history of the Medical
Defendants, and periodically investigating and verifying their credentials. (Id.)
       “For all practical purposes, Plaintiff has done little more than assert fact-
free, wholly conclusory, boilerplate allegations that Carnival knew or should have
known about certain alleged deficiencies in the training and performance of the
doctor and [ ] medical staff. Plaintiff has failed to allege facts that are suggestive
enough to render each element of [her] claim for negligent hiring [and] retention
[ ] plausible.” Gharfeh v. Carnival Corp., 309 F. Supp. 3d 1317, 1332-33 (S.D.
Fla. 2019) (Goodman, Mag. J.) (citations and quotations omitted). The Plaintiff
has not asserted any facts that Carnival’s background checks and hiring
practices were deficient or that the Medical Defendants have made medical errors
in the past such that Carnival was on notice of their deficiencies. See id. (holding
that boilerplate allegations that Carnival “knew or should have known to
investigate” the doctor’s “educational credentials and training including her prior
employment” was insufficient). Accordingly, Count I is dismissed.
      B. Counts II, III, and VII
       The Defendant next argues that Counts II, III, and VII should be dismissed
because they are shotgun pleadings which improperly comingle multiple distinct
claims. (ECF No. 14 at 7.) With regard to Count II, the Defendant argues that the
Plaintiff improperly asserts claims against Carnival for both direct negligence
and vicarious liability. (Id. at 8.) In response, the Plaintiff argues that Count II is
a direct negligence count and a few passing references to Carnival’s agents
should not result in dismissal. (ECF No. 15 at 8-9.) Upon careful review, the
Court agrees with the Plaintiff.
       Although the Plaintiff has improperly included reference to Carnival’s
agents and employees, the count is primarily a direct negligence count and
should not be dismissed in its entirety. Accordingly, the Court strikes any
reference to agents, servants, joint ventures, and/or employees in Count II to
clarify that Count II is for direct negligence against Carnival.
        The same analysis applies to Count III. The Plaintiff concedes that it
should only have included allegations related to a vicarious liability claim for
actual agency, not apparent agency. (ECF No. 15 at 10.) Therefore, the Court
strikes any reference to “apparent agents” in Count III to clarify that Count III is
for vicarious liability under a theory of actual agency.
        Count VII is styled as a count under the Death on the High Seas Act
(DOHSA) against all Defendants. Carnival moves to dismiss this count as a
shotgun pleading and because the Plaintiff fails to support any of the bases of
liability with sufficient factual allegations. (ECF No. 14 at 10.) Upon careful
review, the Court agrees with the Defendants.
        Here, the Plaintiff has crammed 15 different bases of liability against both
Carnival and the Medical Defendants under Count VII. (ECF No. 6 at 31-32.)
From the current state of the pleadings, the Court cannot discern which theories
apply to Carnival and which apply to the individual Defendants. This kind of
drafting has been rejected by this Court and other district courts. See Brown v.
Carnival Corp., 202 F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply
alleging that Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory
fashion, while also pleading [“forty-one”] alleged breaches that purport to impose
a heightened duty upon Carnival, is not sufficient to state a valid negligence
claim under maritime law,” and holding that “the burden will remain on Plaintiff
to review her Complaint and ensure that each factual allegation is supported by
law and plausible facts, and is alleged in good faith.”); Garcia v. Carnival Corp.,
838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.) (dismissing
maritime negligence claim that “epitomizes a form of ‘shotgun’ pleading,’” where
the plaintiff alleged that Defendant owed a duty of “reasonable care under the
circumstances,” and then “proceed[ed] to allege at least twenty-one ways in
which Defendant breached this duty”).
        Moreover, there are a number of allegations that are not supported by the
recitation of facts. For example, the Plaintiff alleges that the Defendants failed to
timely divert the vessel and evacuate the decedent by helicopter. (ECF No. 6 at ¶
78(a).) There are no facts that explain how exactly the decedent died, where he
was, or even introduce the possibility of a helicopter evacuation prior to this
assertion in Count VII. “To be sure, there are many detailed and well-pled factual
allegations, and if the Court were Plaintiff’s counsel it could likely marshal these
allegations in support of the claims Plaintiff seeks to bring. But under the
adversary system, it is counsel’s responsibility to explain why these points have
legal merit; the Court does not serve as counsel’s law clerk.” Nichols v. Carnival
Corp., No. 19-cv-20836, 2019 U.S. Dist. LEXIS 105153, at *9 (S.D. Fla. June 21,
2019) (Ungaro, J.). Accordingly Count VII is dismissed as a shotgun pleading.
      C. Count VIII
      In Count VIII, the Plaintiff seeks alternative relief under Panamanian law
via Section 30306 of DOHSA. (ECF No. 6 at ¶ 81.) The Defendant moves to
dismiss this count arguing that a claim under Panamanian law is preempted by
DOHSA. (ECF No. 14 at 12.) The Plaintiff responds by arguing that this is an
alternative argument and it is premature to rule on the controlling law of the
case at the motion to dismiss stage. (ECF No. 15 at 12.) Upon review, the Court
disagrees with the Plaintiff.
      Plaintiff’s alternative claim for relief is based on Section 30306 of DOHSA.
Section 30306 reads:
             When a cause of action exists under the law of a foreign
             country for death by wrongful act, neglect, or default on
             the high seas, a civil action in admiralty may be brought
             in a court of the United States based on the foreign
             cause of action, without abatement of the amount for
             which recovery is authorized.
46 U.S.C. § 30306. The Supreme Court has upheld the proposition that this
section was “intended to prevent owners of foreign vessels from using U.S.
statutes to limit their liability where foreign law already applied.” Perricone v.
Carnival Corp., No. 15-cv-20309, 2016 WL 1161214, at *5 (S.D. Fla. March 24,
2016) (Gayles, J.) (citing Dooley v. Korean Air Lines Co. Ltd., 117 F.3d 1477, 1484
(D.C. Cir. 1997, aff’d 524 U.S. 116 (1998)). But “Section 30306 and foreign law
play no rule once a court determines that U.S. law governs an action.” Id.
      Here, there is no dispute that U.S. law applies. ECF No. 6 at ¶ 15 (“The
causes of action asserted in this Complaint arise under the General Maritime
Law of the United States.”). And there are no allegations that the injury occurred
in Panama or that Panamanian law applies. “Moreover, a determination of
DOHSA’s applicability at an early stage in litigation is preferable.” Perricone,
2016 WL 1161214 at *5. Therefore, the Court concludes that DOHSA applies
and is Plaintiff’s exclusive remedy. The Defendant’s motion to dismiss Count VIII
is granted.
      D. Damages
       The Defendant’s motion also requests that the Court strike any damages
claims in Counts I through IV which are not recoverable under DOHSA. (ECF
No. 14 at 14.) DOHSA provides that “the recovery in an action under this chapter
shall be a fair compensation for the pecuniary loss sustained by the individuals
for whose benefit the action is brought.” 46 U.S.C. § 30303. Accordingly, the
Supreme Court has held that non-pecuniary damages, such as pain and
suffering and mental anguish, are not recoverable under DOHSA. Dooley v.
Korean Air Lines Co., Ltd., 524 U.S. 116. 118 (1998). Furthermore, where DOHSA
applies, state statutes are preempted. Kennedy v. Carnival Corp., 385 F. Supp.
3d 1302, 1318 (S.D. Fla. 2019) (Torres, Mag. J.).
       Here, the Plaintiff seeks damages under general maritime law and any
other applicable state wrongful death laws. (ECF No. 6 at 12.) Because DOHSA
preempts state law and is Plaintiff’s only remedy, the Plaintiff’s claims for
damages under general maritime law and state law are preempted. Martins v.
Royal Caribbean Cruises, Ltd., 174 F. Supp. 3d 1345, 1357 (S.D. Fla. 2016).
Plaintiff also seeks damages such as loss of companionship and protection,
mental pain and suffering, loss of inheritance, loss of past and future earnings,
loss of net accumulations, loss of services, pre-death pain and suffering, and
funeral expenses. (ECF No. 6 at 12.) “Because DOHSA applies to Plaintiff’s
action, Plaintiff is barred from seeking non-pecuniary damages.” Kennedy, 385
F. Supp. 3d at 1318-19. Therefore, the damages sought in the complaint for
companionship and protection, mental pain and suffering on behalf of the
deceased’s survivors, as well as Plaintiff’s claims for Mr. Murphy’s pre-death pain
and suffering are stricken. See id. at 1319.
       The Plaintiff also seeks punitive damages because the Defendant’s conduct
“constitutes wanton willful or outrageous conduct.” (ECF No. 6 at ¶¶ 51, 63, 70,
76, 80.) The Defendant moves to strike the Plaintiff’s request for punitive
damages because punitive damages are non-pecuniary in nature and are,
therefore, not recoverable under DOHSA. (ECF No. 14 at 14.) The Plaintiff did
not respond to this argument in her response. (ECF No. 15.)
       Upon careful review, the Court agrees with the Defendant. Although the
Eleventh Circuit and the Supreme Court have not expressly ruled on this issue,
decisions from this Court have “consistently rejected efforts to retain punitive
damages awards for claims governed by DOHSA.” See Kennedy, 385 F. Supp. 3d
at 1325 (collecting cases). This Court follows the lower court decisions and the
majority view that DOHSA precludes any recovery for punitive damages. Id. at
1319 (summarizing majority view). Accordingly, the Court strikes the Plaintiff’s
request for punitive damages.
IV.   Conclusion

     Accordingly, the Court grants in part and denies in part the Defendant’s
motion to dismiss. (ECF No. 14.)
         Defendant’s motion to dismiss Count I is granted. Count I is dismissed
          without prejudice.
         Defendant’s motion to dismiss Count II is denied.
         Defendant’s motion to dismiss Count III is denied.
         Defendant’s motion to dismiss Count VII is granted. Count VII is
          dismissed without prejudice.
         Defendant’s motion to dismiss Count VIII is granted. Count VIII is
          dismissed with prejudice.
         Defendant’s motion to strike Plaintiff’s non-pecuniary damages is
          granted. The Plaintiff’s request for non-pecuniary damages is stricken
          with prejudice.
         Defendant’s motion to strike Plaintiff’s request for punitive damages is
          granted. The Plaintiff’s request for punitive damages is stricken with
          prejudice.

      This Court will allow the Plaintiff one more opportunity to amend her
complaint to replead Counts I and VII if counsel can, in good faith, make the
representations required by Fed. R. Civ. P. 11(b). The Plaintiff’s Second Amended
Complaint is due on or before September 3, 2019.
      Done and ordered, in Chambers, in Miami, Florida on August 20, 2019.



                                            Robert N. Scola, Jr.
                                            United States District Judge
